Citation Nr: 0723313	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-24 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension and 
glaucoma, claimed as secondary to service connected diabetes 
mellitus.

2.  Entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968 
and from August 1990 to August 1991.  During his service in 
Vietnam, the veteran was awarded a Combat Infantryman Badge 
among other awards and decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

With respect to the issue of entitlement to an increased 
rating for diabetes mellitus, it is noted that a May 2003 
rating decision granted service connection for this disorder 
and assigned a schedular rating of 20 percent disabling.  
Thereafter, by a February 2004 rating decision, the RO 
assigned an increased rating of 40 percent disabling for 
diabetes mellitus.  

Inasmuch as a higher evaluation is available for this 
condition and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
evaluation remains viable on appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Moreover, subsequent communications from 
the veteran express his contention that the impairment 
associated with his service connected diabetes mellitus 
warrants an increased rating.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

In this regard, it is noted that the August 2001 rating 
decision granted service connection for nephropathy and 
assigned a zero percent schedular rating.  The veteran's 
September 2003 letter disagreed with the noncompensable 
evaluation and he was provided with an SOC addressing this 
issue in February 2004; however, the letter from the veteran 
which was accepted as his substantive appeal did not include 
this issue and subsequent communications from the veteran 
have not raised this issue.  Accordingly, inasmuch no 
substantive appeal has been filed with respect to the issue 
of entitlement to an initial compensable rating for 
nephropathy, this issue is not before the Board at this time.  

Medical statements from the veteran's healthcare providers 
reflect that he has been unable to work since June 2005.  In 
addition, communications from the veteran, dated in August 
2004 and February 2005, reflect that, although he was 
employed, it was "becoming more and more difficult to make 
it through the day."  An October 2004 deferred rating 
decision notes that the veteran meets the requirements for 
consideration of a total evaluation based on unemployability 
and that he was to be provided with a VA Form 21-8940, 
Veterans Application for Increased Compensation Based on 
Unemployability.  

Notwithstanding the foregoing, the issue of entitlement to 
unemployability has not been developed or certified for 
appellate review; thus, this issue is not for consideration 
at this time.  It is, however, referred to the RO for 
appropriate action, if needed.  





FINDINGS OF FACT

1.  Hypertension and glaucoma are not related to or 
aggravated by the veteran's service-connected diabetes 
mellitus.

2.  The evidence does not show that the veteran's service 
connected diabetes mellitus has involved episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.


CONCLUSIONS OF LAW

1.  Hypertension and glaucoma are not proximately due to, the 
result of, or aggravated by service connected diabetes 
mellitus.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.310 (2006).

2.  The criteria for an initial rating in excess of 40 
percent for the veteran's service connected diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
§§ 4.1- 4.7, 4.21, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his hypertension and glaucoma are 
related to his service connected diabetes mellitus.  The 
Board will limit its decision accordingly.

Service connection shall be established for a disability 
which is proximately due to or the result of a service 
connected disability.  38 C.F.R. § 3.310(a).  Specifically, 
in order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice connected disease or 
injury that is proximately due to or the result of a service 
connected disease, will be service connected.  However, VA 
will not concede that a nonservice connected disease or 
injury was aggravated by a service connected disease or 
injury unless the baseline level of severity of the 
nonservice connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice 
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the decision of the court, the holding of which has been 
applicable during the entire period of this appeal.

In this case, service connection is in effect for diabetes 
mellitus type II due to herbicide exposure, which is rated as 
40 percent disabling.

Written communications from the veteran, dated in July 2004 
and February 2005, reflect his recollection that he was 
diagnosed with hypertension as a child.  

The veteran's service medical records for his first period of 
active duty service, from May 1966 to May 1968, are not 
available for review.  However, subsequent medical evidence, 
to include from during the veteran's second period of active 
duty service, from August 1990 to October 1991, reflect 
diagnoses of and treatment for diabetes mellitus, 
hypertension, and glaucoma.  Specifically, a July 1986 
private treatment report notes that the veteran was diagnosed 
with diabetes mellitus in 1975.  Private treatment records 
prior to the veteran's second period of active duty service 
also reflect findings of hypertension, and glaucoma.  
Additionally, a September 1990 service medical record notes 
that the veteran may be deployed soon and requests that he be 
examined for diabetes mellitus.  This examination report also 
notes that the veteran has glaucoma.  

Treatment records from the veteran's second period of service 
note findings of hypertension and post service medical 
records reflect that the veteran has had a history of 
essential hypertension since childhood.  Such a fact provides 
evidence against this claim. 

A June 2003 report of VA hypertension examination notes that 
the veteran was diagnosed with hypertension in 1964, diabetes 
mellitus in the 1970s, and glaucoma in 1976 or 1978.  Given 
that the veteran served on active duty from May 1966 to May 
1968 and from August 1990 to August 1991, the Board finds 
that this report provides more evidence against this claim.   

A June 2003 report of VA eye examination notes that the 
veteran was diagnosed with glaucoma in the 1970's.  

An August 2003 VA medical opinion notes that the diabetes 
mellitus has neither caused nor aggravated the veteran's 
hypertension because diabetes mellitus occurred after 
hypertension, in 1964, and diastolic blood pressure readings 
were not at 100 or more on VA examination in June 2003.  
Similarly, this opinion also notes that diabetes mellitus has 
neither caused nor aggravated the veteran's glaucoma because 
glaucoma occurred before diabetes mellitus and current VA eye 
examination shows normal visual fields and 20/20 visual 
acuity, bilaterally.  

The Board finds that this medical opinion is entitled to 
great probative weight and provides more evidence against 
this claim. 

Service and private medical records, as a whole, provide 
evidence against these claims, failing to indicate that the 
veteran developed elevated blood pressure or glaucoma during 
his periods of active duty service.  However, the veteran's 
central theory is that a service connected disability, 
diabetes mellitus, has caused these disorders.  In order to 
address these claims, the Board must review carefully the 
post-service medical evidence.

As noted above, the veteran has reported that his 
hypertension occurred during childhood, prior to his 
diagnosis of diabetes mellitus.  Moreover, a VA examiner has 
reviewed the medical evidence and concluded that diabetes 
mellitus has neither caused nor aggravated the veteran's 
hypertension because diabetes mellitus occurred after 
hypertension, in 1964, and diastolic blood pressure readings 
were not at 100 or more on VA examination in June 2003.  Such 
facts provide evidence against this claim.

Similarly, with respect to service connection for glaucoma, a 
VA examiner has reviewed the veteran's medical history and 
concluded that diabetes mellitus has neither caused nor 
aggravated the veteran's glaucoma because glaucoma occurred 
before diabetes mellitus and current VA eye examination shows 
normal visual fields and 20/20 visual acuity, bilaterally.  
This opinion is found to provide highly probative evidence 
against this claim.

In this regard, it is noted that a July 1986 private 
treatment report notes that the veteran was diagnosed with 
diabetes mellitus in 1975 and the June 2003 VA hypertension 
examination notes that diabetes mellitus was diagnosed in the 
1970s and glaucoma was diagnosed in 1976 or 1978.  Thus, the 
date of clinical onset of diabetes mellitus is unclear.  It 
is also unclear whether the diagnosis of glaucoma actually 
preceded the clinical onset of diabetes mellitus.  
Nevertheless, the Board finds that the August 2003 medical 
opinion, which further explains that glaucoma was not caused 
or aggravated by diabetes mellitus because current VA eye 
examination shows normal visual field and 20/20 visual 
acuity, bilaterally, provides probative evidence against the 
veteran's claim so as to overcome speculation as to the date 
of clinical onset of these disorders.  In this regard, it is 
noted that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, further 
development with respect to this issue is not warranted.  

Accordingly, inasmuch as the preponderance of the competent 
medical evidence shows that the veteran's hypertension and 
glaucoma are unrelated to his diabetes mellitus, the Board 
finds that the post service medical evidence provides 
negative evidence against the veteran's claims for service 
connection for hypertension and glaucoma as secondary to the 
veteran's service connected diabetes mellitus.

When a veteran's service medical records are not available, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (are heightened).  
See Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  
In this case, there is no nexus establishing a relationship 
between his hypertension and glaucoma and his service 
connected disorder, there is no medical evidence of record to 
support the veteran's contentions regarding secondary service 
connection, and significant evidence against such findings.  
As such, service connection may not be granted for 
hypertension and glaucoma on a direct or secondary basis.

With respect to the issue of entitlement to an initial rating 
in excess of 40 percent disabling for diabetes mellitus, it 
is noted that disability ratings are determined by applying 
the criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's diabetes mellitus is currently evaluated as 40 
percent disabling under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119.  Under Diagnostic Code 7913, the next higher 
evaluation, 60 percent, is assigned when the disability 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Note 1 to Diagnostic Code 7913 states that 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

Review of the claims file reflects that, by a May 2003 rating 
decision, the RO granted service connected for diabetes 
mellitus and assigned a schedular rating of 20 percent 
disabling, effective from September 12, 2001, the date of 
receipt of the veteran's claim for service connection.  
Thereafter, by a February 2004 rating decision, the schedular 
rating for this disorder was increased to 40 percent 
disabling, effective from September 12, 2001.  

In addition, service connection and separate disability 
evaluations (all as due to the diabetes mellitus), are in 
effect for the following conditions: peripheral neuropathy of 
the right upper extremity, peripheral neuropathy of the left 
upper extremity, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy of the left lower extremity, 
and nephropathy.  Thus, symptomatology associated with these 
disabilities (upon which the veteran is receiving VA 
compensation for those separate disorders) may not be 
utilized to rate the underlying diabetes mellitus which is 
presently on appeal.  38 C.F.R. § 4.119.

The medical evidence, to include VA examination reports dated 
in June 2003 as well as VA and private treatment records, 
shows that the veteran requires insulin, diet, and a 
regulation of physical activities to control his diabetes 
mellitus.  These records also show that, at times, he has not 
adequately followed a diabetic diet.  However, the competent 
evidence does not show and the veteran does not claimed that 
he has a history of hypoglycemia or diabetic ketoacidosis 
requiring hospital admission.

Upon review of the evidence, the Board finds that the overall 
disability picture from diabetes mellitus does not more 
closely approximate the criteria for a rating greater than 40 
percent disabling.  38 C.F.R. § 4.7.  Specifically, there is 
no evidence in any of the VA or private treatment records or 
examinations of episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization or twice a month visits 
to a diabetic care provider.  Moreover, the veteran does not 
contend that his diabetes mellitus has been productive of 
such impairment.  Thus, post service medical records, as a 
whole, provide evidence against this claim.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  No medical record would support such a 
finding and all medical records, as a whole, provide evidence 
against such a finding.

Considering the evidence in light of the rating criteria, the 
Board cannot conclude that the overall disability picture 
from diabetes mellitus more closely approximates the criteria 
for a 60 percent rating under Code 7913.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent for diabetes mellitus.  38 C.F.R. § 4.3.

With respect to this increased rating claim, consideration 
has also been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  However, the evidence with 
respect to this issue does not show that this disorder 
presents such unusual or exceptional disability pictures so 
as to render impractical the application of the regular 
schedular standards.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected diabetes mellitus 
is unusual or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
above.

It is noted that the veteran contends that service connection 
is warranted for hypertension and glaucoma secondary to his 
service connected diabetes mellitus and that an increased 
initial rating is warranted for diabetes mellitus; however, 
as a layperson, he is not competent to provide an opinion on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

In this regard, it is noted that, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, No. 04-
0534 (Vet. App. June 15, 2007 ).  However, the Board finds 
that the etiology of the veteran's hypertension and glaucoma 
and the degree of severity of his diabetes mellitus are 
medical determinations and not capable of lay observation.  
In any event, the Board finds that the veteran's statements 
are outweighed by the service and post-service medical 
record. 

Upon consideration of the foregoing, the Board finds that the 
weight of the credible evidence demonstrates that 
hypertension and glaucoma are not related to the veteran's 
service connected diabetes mellitus and that an increased 
initial rating for diabetes mellitus is not shown by the 
competent medical evidence of record.  As the preponderance 
of the evidence is against the claims for service connection 
and increased rating, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  By letters dated in October 2002, September 
2003, and November 2003, VA advised the veteran of the 
evidence needed to substantiate his service connection and 
increased rating claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  Accordingly, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, these letters essentially advised the 
veteran to provide VA with any evidence or information he may 
have pertaining to his claims.  Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).

The Board observes that the veteran was not provided with 
VCAA notice prior to the August 2003 rating decision which 
denied service connection for hypertension and glaucoma.  
However, the November 2003 letter provided specific 
information with respect to the claims for service 
connection.  This letter also provided specific information 
as to what evidence VA was obligated to obtain and what 
information or evidence it was the veteran's responsibility 
to provide.  In this regard, it is noted that the Federal 
Circuit recently held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

The Board further observes that the appeal with respect to 
diabetes mellitus arises from an initial rating assigned when 
the RO awarded service connection, such that the original 
letter refers to the requirements for establishing service 
connection for this claim.  VA's Office of General Counsel 
has held that there is no requirement for additional 
38 U.S.C.A. § 5103(a) notice on a "downstream" issue, i.e., 
an increased rating after an initial award of service 
connection, if proper VCAA notice for the original service 
connection issue was already provided, as is the case here.  
VAOPGCPREC 8-2003.  In any event, the veteran was provided a 
letter dated in September 2003 with respect to his claim for 
an increased initial rating for diabetes mellitus subsequent 
to the May 2003 rating decision which granted service 
connection.  Therefore, the veteran has been provided 
adequate notice and, inasmuch as the effective date of 
service connection and schedular rating for this disorder was 
in accordance with pertinent regulations, there can be no 
possibility of prejudice.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

With respect to the service connection and increased rating 
claims presently on appeal, the Board finds that adequate 
VCAA notice was provided in October 2002, September 2003, and 
November 2003 and subsequent SSOCs constitute readjudication 
decisions which comply with all applicable due process and 
notification requirements.  

In any event, the Board finds that any deficiency in the 
notification requirements to the veteran or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notification requirements 
to the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted in this case by the 
numerous communications in the form of letters and regional 
office hearing before a hearing officer provided to the 
veteran over the course of this appeal which clearly convey 
to the veteran notice of the evidence which is required to 
substantiate his claims.  

In addition, the presumption of prejudice on VA's part has 
also been rebutted in this case by the veteran's contentions 
and the communications received from him by VA over the 
course of this appeal.  Thus, upon consideration of the 
numerous notices provided by VA and the numerous 
communications received from the veteran, the Board finds 
that the veteran has been apprised of the evidence which is 
necessary to substantiate his claims and he has demonstrated 
understanding of such requirements.  The presumption of 
prejudice has been clearly rebutted. 

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records, copies of his VA 
examination reports, and he has submitted lay evidence in the 
form of his written communications.  Thus, the evidence 
associated with the claims file adequately addresses the 
requirements necessary for evaluating the claims decided 
herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


